Title: From Thomas Jefferson to E. Copeland, Jr., 31 March 1826
From: Jefferson, Thomas
To: Copeland, E., Jr.


Sir
Monticello
Mar. 31. 26.
I wrote to messrs Dodge and Oxnard  the last summer as usual for my supply of wines and other articles. they accordingly forwarded to me the chief part, and informed me that the residue not being in hand for that conveyance they would be able to ship it by the next conveyance. the first parcel has been recieved some time but expecting daily to hear of the rest, I have delayed the remittance to you, expecting to do both at once. but hearing nothing of the other part I deem it improper longer to delay payment. the amount of their bill and charges is 660. franks. knowing nothing of the actual exchange I ask the favor of information from you what sum in Dollars will be the proper equivalent, which shall be remitted immediately on reciept of your letter. Accept my friendly and respectful saluations.Th: Jefferson